IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEPHEN M. ROBERTS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4098

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed June 2, 2016.

Petition for Writ of Certiorari—Original Proceeding.

David M. Robbins and Susan Z. Cohen, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.


MAKAR, OSTERHAUS, and WINSOR, JJ., CONCUR.